Citation Nr: 0506992	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  01-06 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  The Board previously remanded this 
case back to the RO in August 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In December 2004, the veteran notified VA of "additional 
evidence to be considered in conjunction" with his claim.  
Specifically, the veteran submitted a release form indicating 
treatment for several years from Dr. Robert Nichols in Ft. 
Scott, Kansas.  This treatment was noted to be for 
"weight."  Records of such treatment may well be relevant 
in this case; service connection is in effect for an 
intestinal resection, postoperative adhesions, and 
gastrointestinal symptoms (40 percent under 38 C.F.R. 
§ 4.114, Diagnostic Code 7328 (2004)), and, under 38 C.F.R. 
§ 4.112 (2004), weight loss is an important consideration in 
determining the severity of gastrointestinal disorders.  
There is no indication that efforts have been made to date to 
obtain records of treatment from Dr. Nichols, and it is 
imperative that VA attempt to obtain such records in view of 
38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Efforts should be made to contact Dr. 
Nichols (after ensuring that there are no 
problems with the December 2004 signed 
release form) and request all records of 
treatment of the veteran.  All obtained 
records must be added to the claims file.  
If the search for such records proves 
unsuccessful, documentation to that 
effect must be added to the claims file.

2.  Then, the veteran's claim of 
entitlement to TDIU should be 
readjudicated.  If the determination of 
this claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before this case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	
                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




